Citation Nr: 0841903	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-34 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, diagnosed as major depression and, if 
so, whether service connection is warranted.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1952 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The issue involving entitlement to TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disorder in May 1997 and the veteran did not appeal that 
determination.

2.  The evidence received subsequent to the May 1997 RO 
rating decision includes a private psychiatric examination 
report that indicates that the veteran's depressive disorder 
is, at least in part, caused by the events experienced in 
combat during service and/or related to resulting wound 
disabilities.  This evidence raises a reasonable possibility 
of substantiating the claim for service connection.  

3.  Service department records show that the veteran served 
in combat during the Korean War.  

4.  Service personnel records and service medical records 
confirm that the veteran was wounded in action 4 times, with 
the most serious wound being a shell fragment wound to the 
right arm.  

5.  Private and VA medical examination reports reveal that 
the veteran has a current diagnosis of depressive disorder.

5  The private medical opinion of record indicates that the 
veteran's depressive disorder is, at least in part, caused by 
the events experienced in combat during service and/or 
related to resulting wound disabilities.

6.  The VA medical opinion of record indicates that the 
veteran's depressive disorder is unrelated to service or the 
service-connected disability, but rather secondary to 
multiple nonservice connected medical disabilities.  


CONCLUSIONS OF LAW

1.  The May 1997 decision of the RO denying the veteran's 
claim for service connection for a psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

2.  The evidence received since the May 1997 rating decision 
is new and material, and the claim for entitlement to service 
connection for a psychiatric condition is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  A psychiatric disorder, presently diagnosed as depressive 
disorder, was incurred in active military service, or is 
proximately due to a service-connected disabilities resulting 
from combat wounds.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. §§  3.303, 3.310(a) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

As another preliminary matter, the Board notes that service 
connection for major depression was previously denied by the 
RO in rating decisions of December 1996 and May 1997.  The 
veteran did not file a timely appeal to the denial of service 
connection.  As such, those decisions became final.  
Generally, reopening a claim for service connection which has 
been previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
2002).  A June 2005 rating decision denied service connection 
for depression on the basis that new and material evidence 
had not been submitted sufficient to reopen the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  In the present case, the 
veteran submitted a December 2005 private psychiatric 
examination report which contained a diagnosis and a medical 
opinion.  The RO reopened the claim, and had a VA examination 
of the veteran conducted, and a medical opinion rendered.  
The RO then denied service connection for a psychiatric 
disorder on the merits in the June 2006 rating decision.  

The applicable regulations specifically provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2007).

Review of the 2005 private medical examination report reveals 
that it was not previously of record, and it offered a 
medical etiology opinion linking the veteran's current 
psychiatric disability to service.  As such, this evidence is 
new and material and the RO properly reopened and developed 
the veteran's claim for service connection.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from a service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition is considered a part of 
the original condition.  Id.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Review of the veteran's service personnel records and service 
medical records reveals that the veteran was wounded in 
action four times in the span of a few weeks during the 
Korean War.  The most serious wound was a shell fragment 
wound to the veteran's right arm.  The veteran is right 
handed and this disability is presently rated at a 70 percent 
disability rating.  The veteran's total combined service-
connected disability rating is 80 percent.  

A private examination report dated May 1994 reveals that the 
veteran was diagnosed with major depression.  A VA clinic 
note dated May 2004 reveals a diagnosis of depressive 
disorder on the problem list of the veteran's medical 
disorders.

In December 2005, a private psychiatric examination of the 
veteran was conducted by the same psychiatrist who conducted 
the 1994 examination.  The diagnosis was major depression and 
the psychiatrist's opinion was that the veteran's depression 
was related to multiple medical conditions including the 
trauma suffered in combat during the Korean War.  

In May 2006, a VA psychiatric examination of the veteran was 
conducted.  After full examination the diagnosis was 
depressive disorder.  The examiner reviewed the December 2005 
private examination report.  However, the examiner's medical 
opinion was that the veteran's depressive disorder was the 
result of nonservice connected medical disabilities including 
more recent cardiovascular disease and renal disease.  The 
medical opinion was that the psychiatric disability was 
unrelated to the veteran's service or the residuals of the 
wounds incurred during service.  

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The Board acknowledges that the reasoning presented in the 
May 2006 VA examination report is sound.  The evidence of 
record does reveal that the veteran retired from employment 
as a Customs Inspector and was apparently unhindered by his 
service-connected disabilities in his employment for decades 
after service.  Moreover, there is evidence that the veteran 
has serious nonservice connected disabilities which 
manifested later in life such as hypertension, 
cerebrovascular disease, and renal disease.  However, the 
veteran was wounded in action four times.  He is service-
connected for shrapnel wounds at a 70 percent disability 
rating.  The private psychiatrist's opinion that the 
veteran's current psychiatric disorder is, at least in part, 
related to the trauma experience during service and/or the 
service-connected disabilities also is very plausible.  
Moreover, the private psychiatrist acknowledges that the 
veteran has multiple medical disabilities and that the 
depression may only be caused in part by the service-
connected disability.  Even so, this would still warrant 
service connection for the depression.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The evidence is essentially in equipoise.  The private 
medical opinion indicates that the veteran's depression is at 
least in part related to service or a service-connected 
disability.  The VA medical opinion states that the veteran's 
depression is not related to service or a service-connected 
disability.  Both opinions appear to be equally persuasive 
and supported by the record.  The Board must resolve the 
approximate balance of positive and negative evidence 
regarding causation in favor of the veteran.  Accordingly, 
service connection for depressive disorder is granted.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder is 
reopened.

Service connection for depressive disorder is granted.  


REMAND

The Board has granted service connection for depressive 
disorder.  As such, the RO must rate this service-connected 
disability and consider this rating with respect to the claim 
for TDIU.  

Accordingly, the case is REMANDED for the following action:

Rate the veteran's service-connected 
psychiatric disability, then, 
readjudicate the veteran's claim for 
TDIU.  If any benefit on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued, and the veteran 
and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


